In re Duncan, Warren; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KA89 0303; Parish of Tangipahoa, 21st Judicial District Court, Div. “A”, No. 55007.
Granted. This case is remanded to the First Circuit, which is ordered to supplement the appellate record with a transcript or recording of the drug transaction offered by the defendant so that a review of the defendant’s assignment of error claiming insufficiency of the evidence may be made with the benefit of the entire trial record. La. Const. Art. I, § 19 (1974); La. C.Cr.P. art. 914.1(D). If supplementation is not possible through production or reconstruction of the tape recording, the court is free to consider whether or not the missing portion of the record is necessary for a full and fair review of this assignment of error.